USDC IN/ND case 2:20-cv-00009-JVB-JEM document 6 filed 12/05/19 page 1 of 7
                                   45D05-1 91 2-CT-001 257                                              Filed: 12/5/2019 3:39   PM
                                                                                                                           Clerk
                                  Lake Superior Court,   Civil Division   5                                  Lake County, Indiana




  STATE OF INDIANA                                 )           INTHE LAKE CIRCUIT/
                                                   )ss:        SUPERIOR COURT
  COUNTY 0F LAKE                                   )



  LARRY DAVENPORT,                                 )

                                                   )

         Plaintiff,                                )

                                                   )

                   vs.                             )             CAUSE NO.
                                                   )

  AMMAR ALHAJ, MELISSA                  J.         )

  HUISA,      NAVAJO EXPRESS INC,                  )

  MATTHEW N. SCHAFER, and                          )

  ACUITY, a MUTUAL INSURANCE                       )

  COMPANY,                                         )

                                                   )

         Defendants.                               )




              COMPLAINT FOR DAMAGES AND JURY DEMAND

                                         COUNT ONE

         Comes now plaintiff, Larry Davenport, by                     counsel      Thomas A.

Clements, and for his claim against defendants                 Ammar Alhaj,          Melissa   J.   Huisa,


Navajo Express      Inc.,   and Matthew N. Schafer,            states as follows:


         1.   On March 24,      2019,   at   approximately 3:05 AM., the plaintiff Larry


Davenport was driving a semi-tractor            trailer   westbound 0n            Interstate 80, near


the 14.2 mile marker, in      Lake   Station,   Lake County, Indiana.

         2.   At   said time and place, the defendant              Ammar Alhaj, was         driving an


automobile, also westbound 0n Interstate 80,                When he           negligently and/or


recklessly lost control of his vehicle, driving into the adj acent                   westbound lane
USDC IN/ND case 2:20-cv-00009-JVB-JEM document 6 filed 12/05/19 page 2 of 7




0f travel, thereby causing a collision between the Allaj vehicle and a semi-


truck driven     by   the defendant Melissa Huisa, and           owned by      the defendant


Navajo Express        Inc.


           3.    The negligent conduct 0f the defendant            Ammar Alhaj        includes, but


is   not limited   to, failing to       drive Within his lane of travel, crossing his lane 0f


travel   and colliding With the semi-tractor driven by the defendant Melissa

Huisa, failing t0 properly control his vehicle, failing to keep a proper lookout


for trafﬁc,     and driving      at a   speed too   fast for the existing   highway   conditions.


           4.    That   at said   time and place, the semi-tractor driven by the


defendant Melissa Huisa            left its   proper lane 0f travel and collided With the


passenger side 0f the automobile driven by the defendant                    Ammar Alhaj,

thereby causing the Alhaj automobile to                become stopped       in the left   hand lane

0f travel, blocking the roadway.


           5.    That   at all   times relevant hereto the defendant Melissa Huisa was


an agent 0r employee 0f the defendant Navajo Express                   Inc., driving      under   its



authority,    and was acting        in the course     and scope of her employment and/or


agency With said defendant so as to make the defendant Navajo Express                          Inc.


responsible for the negligent and or reckless conduct 0f its employee and/or


agent, the defendant Melissa Huisa.
USDC IN/ND case 2:20-cv-00009-JVB-JEM document 6 filed 12/05/19 page 3 of 7




          6.    The negligent conduct 0f the defendant Melissa Huisa,                    for   which

the defendant Navajo Express Inc.               is   in addition responsible, includes but       is   not


limited t0, failing t0 properly drive Within her lane of travel, crossing her lane


0f travel t0 collide With the side 0f the Alhaj automobile, failing t0 keep a


proper lookout for trafﬁc, and driving                at   a speed too fast for the existing


highway   conditions.


          7.    That the crash between the Alhaj automobile and the semi-tractor


driven by the defendant Melissa Huisa caused the Alhaj automobile t0                           become

stopped 0r stalled in the        left   lane of travel, blocking the lane 0f travel.


          8.    That   at said   time and place, the defendant Matthew N. Schafer was


also driving    westbound 0n        Interstate       80 When he negligently and or recklessly


failed t0 properly control his vehicle               and collided with the rear 0f the Alhaj

automobile, and in turn the Schafer vehicle became stopped 0r stalled blocking


the middle lane of travel         on    Interstate 80.


          9.    The negligent conduct 0f the defendant Matthew N. Schafer

includes but his not limited            t0, failing t0     properly control his vehicle, failing t0


keep a proper lookout for trafﬁc, driving                  at   a speed too fast for the existing


highway conditions, and driving under the inﬂuence 0f alcohol.

          10.    That   at said   time and place, the plaintiff Larry Davenport was


driving a semi-tractor trailer westbound 0n Interstate 80,                    when the   Schafer
USDC IN/ND case 2:20-cv-00009-JVB-JEM document 6 filed 12/05/19 page 4 of 7




vehicle suddenly stalled 0r stopped in the middle lane of travel in front of


Davenport, thereby blocking the roadway. The plaintiff Larry Davenport was


then unable t0 avoid striking the Schafer vehicle Which was blocking the lane


of travel in front 0f Davenport, and a collision then occurred.


            11.     That as a direct and proximate result of the negligent and or


reckless conduct 0f the defendants,              Ammar Alhaj,       Melissa Huisa, Navajo


Express     Inc.,   and Matthew N. Schafer, the           plaintiff Larry    Davenport suffered

injuries,   some 0f Which         are permanent, endured physical           and mental pain,

incurred expenses for the diagnosis, care and treatment of his injuries, has


sustained a loss 0f earnings and of future earning ability, and has been deprived


0f the   ability to     enjoy his normal    activities.



            WHEREFORE,              Plaintiffs   demand judgment         against defendants


Ammar Alhaj,         Melissa Huisa, Navajo Express              Inc.,   and Matthew N. Schafer,

and each of them, and requests the following                relief:



            1.    For an award of reasonable compensatory damages;


            2.    For the costs 0f this action; and

            3.    For   all   other just and proper   relief.




                                           COUNT TWO
USDC IN/ND case 2:20-cv-00009-JVB-JEM document 6 filed 12/05/19 page 5 of 7




         Come now Plaintiff,          Larry Davenport, by counsel Thomas A.


Clements, and for his claim against defendant, Acuity, a Mutual Insurance


Company,      (hereafter Acuity),      and   states as follows:


         1.    Plaintiff repeats     and realleges the allegations 0f Count One 0f the

Complaint, above.


         2.        That   at all   times relevant hereto, the defendant      Ammar Alhaj

was an uninsured and/or underinsured motorist              as   deﬁned by Indiana law.

          3.       That   at all   times relevant hereto, the defendant Melissa     J.   Huisa,


and defendant Navajo Express           Inc.,   were uninsured and/or underinsured

motorists as   deﬁned by Indiana law.

         4.        That   at all   times relevant hereto the defendant Matthew N.


Schafer was an uninsured and/or underinsured motorist as deﬁned by Indiana


law.


         5.        That   at all   times relevant hereto, the plaintiff Larry Davenport


was insured under one or more           policies 0f insurance with Defendant Acuity


and had uninsured and underinsured motorist coverage                in   an amount 0f


$ 1 ,000,000.00.    Plaintiff is unable to attach a      copy of said policy as same has

yet t0 be received from the carrier, Acuity.


         6.        The uninsured and underinsured motorist coverage issued by

Defendant Acuity provides that Acuity must pay              all   damages incurred by the
USDC IN/ND case 2:20-cv-00009-JVB-JEM document 6 filed 12/05/19 page 6 of 7




plaintiff in this action       due   to the negligent   conduct 0f the uninsured and/or


underinsured defendants           Ammar Alhaj,       Melissa    J.   Huisa, Navajo Express Inc.,


and Matthew M. Schafer, 0r Which are excess 0f the                     liability   insurance


coverage 0f said defendants.


          7.          The defendant      insurer, Acuity, has        breached   its   contract and


negligently failed and refused t0 negotiate in            good       faith   and pay   its   uninsured


and underinsured policy           limits as required    under   its   policy 0f insurance.


          WHEREFORE,               Plaintiff demands    judgment against Defendant

Acuity, and requests the following           relief:



          1.    For an award 0f reasonable compensatory damages;

          2.    For the costs of this action;

          3.    For    all   other just and proper   relief.



                                                               By:    /s/   Thomas A. Clements

                                                               Thomas A. Clements #3262-45




  Thomas A. Clements
  Attorney     at   Law
  500 East   86th    Ave.
  Merrillville,     IN 46410
  (219) 736-0600
USDC IN/ND case 2:20-cv-00009-JVB-JEM document 6 filed 12/05/19 page 7 of 7




                                        JURY DEMAND

                     Plaintiff,   by counsel, demands   trial   by jury.



                                                              Thomas A. Clements
                                                         Byz/s/
                                                         Thomas A. Clements #3262-45


  Thomas A. Clements
  Attorney for Plaintiffs
  500 East   86th   Ave.
  Merrillville,   IN 464 1 0
  (219) 736—0600
